Citation Nr: 0314454	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependent's 
educational assistance under Title 38, United States Code, 
Chapter 35. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  He is deceased, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in August 2001, but 
was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  



FINDINGS OF FACT

1.  The veteran died on January [redacted], 2000; the cause of death 
was congestive heart failure due to, or as a consequence of, 
atherosclerotic heart disease.  Other significant conditions 
contributing to cause death, but not resulting in the 
underlying cause, were DMI (diaphragmatic myocardial 
infarction), chronic renal failure, hypothyroidism, and PVD 
(peripheral vascular disease).

2.  At the time of the veteran's death, service connection 
was in effect for multiple wounds of the left calf involving 
muscle group XI, evaluated as 20 percent disabling; 
degenerative joint disease of the lumbar spine, evaluated as 
20 percent disabling; polyneuropathy of the right lower 
extremity, evaluated as 20 percent disabling; polyneuropathy 
of the left lower extremity, evaluated as 20 percent 
disabling; a wound of the right thigh involving muscle group 
XV, evaluated as 10 percent disabling; disfiguring scars of 
the face, evaluated as 10 percent disabling; scars of both 
ankles, evaluated as zero percent disabling; a chest wound 
evaluated under muscle group XXI, evaluated as zero percent 
disabling; wounds of the feet evaluated under muscle group X, 
evaluated as zero percent disabling; and a wound of the left 
hip and thigh, evaluated as zero percent disabling; the 
veteran had a combined evaluated of 70 percent.  

3.  The service medical records are negative for evidence of 
a cardiovascular disability; the post-service medical records 
are also negative for evidence of a chronic cardiovascular 
disability until many years after the veteran's discharge 
from service.  

4.  The medical evidence demonstrates that there was no 
causal relationship between the veteran's injuries in service 
and any of the medical conditions that caused or contributed 
to cause his death. 

5.  There is no medical evidence suggesting that any of the 
veteran's service-connected conditions caused or aggravated 
any of the medical conditions that caused his death, nor that 
any of the service-connected conditions caused or contributed 
substantially or materially to cause the veteran's death.

6.  A permanent and total evaluation for a service-connected 
disability or disabilities was not in effect at the time of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.312 (2002).

2.  The criteria for basic eligibility for Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35 have not 
been met. 38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. 
§3.807(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was the result of injuries sustained during active service.  
She notes that the veteran sustained shrapnel wounds to his 
lower extremities during service.  The veteran was service-
connected for these disabilities.  She believes that these 
injuries damaged his circulation, nerves, veins, and vital 
organs, and eventually resulted in his death from congestive 
heart failure.  She also believes that these injuries 
affected blood flow through the veteran's kidneys resulting 
in hypothyroidism.

I. Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate her claims.  After the 
receipt of the appellant's claim, the RO provided her with a 
March 2000 letter, which notified her of what evidence would 
be required to prevail in her claim.  She was specifically 
informed of what was needed to substantiate a cause of death 
claim.  Although that letter was phrased in terms of what was 
needed to well ground a claim, a concept eliminated by the 
VCAA, the elements of a successful cause of death claim have 
not changed, and the letter shows the appellant has been made 
aware of those requirements.

The appellant was also informed, via the November 2000 
statement of the case, that she should submit statements from 
any doctors who had told her the veteran's in-service wounds 
had caused the medical disorders that led to his death, or 
provide the names of these doctors so that VA could contact 
them and ask them for opinions.  As noted in more detail 
below, all records specifically identified by the appellant 
have been obtained.  At no time has she specifically 
responded to VA's inquiry by providing names of doctors that 
allegedly rendered pertinent opinions concerning the 
veteran's disabilities or his death.

More importantly, in December 2001, the RO sent a letter to 
the appellant explaining to her the VCAA.  The RO informed 
her that the VA had a responsibility to make reasonable 
efforts to obtain records relevant to her claim and to notify 
her when any such records could not be obtained.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant exactly what evidence and information 
VA would be obtaining.  The letter explained that VA would 
make reasonable efforts to help her get evidence such as 
medical records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
also informed that it was her responsibility to tell VA about 
any additional information or evidence that she wanted VA to 
try to obtain.  The December 2001 letter sufficiently 
explained the respective responsibilities of the appellant 
and VA concerning her claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, the Board recognizes that the December 
2001 letter requested a response within 30 days and did not 
notify the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  However, any error in the letter to 
the appellant in not informing her that she had one year to 
submit the requested information and/or evidence was harmless 
and did not affect her substantive rights.  That is so 
because more than one year has passed since the letter was 
sent, so the appellant's case was not decided before the one-
year period expired, and she had more than ample time to 
submit additional evidence.  It is clear that the claimant 
has nothing further to submit, and adjudication of her claims 
can proceed.

With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claim.  She submitted several medical records, and VA 
obtained other medical records identified by the appellant, 
such as the veteran's VA treatment records.  There is no 
basis for speculating that relevant evidence exists that VA 
has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, a 
medical professional reviewed the veteran's claims file in 
2003, and opinions were rendered as to the cause of the 
veteran's death.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

II. Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a disability 
on the basis of a "presumption" under the law that certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  If arteriosclerosis becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of 
arteriosclerosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  

The evidence includes the veteran's death certificate, which 
states that he died at home on January [redacted], 2000.  The cause 
of death was congestive heart failure, due to, or as a 
consequence of, arteriosclerotic heart disease.  Other 
significant conditions contributing to cause death, but not 
resulting in the underlying cause, were DMI (diaphragmatic 
myocardial infarction), chronic renal failure, 
hypothyroidism, and PVD (peripheral vascular disease).

At the time of the veteran's death, service connection was in 
effect for multiple wounds of the left calf involving muscle 
group XI, evaluated as 20 percent disabling; degenerative 
joint disease of the lumbar spine, evaluated as 20 percent 
disabling; polyneuropathy of the right lower extremity, 
evaluated as 20 percent disabling; polyneuropathy of the left 
lower extremity, evaluated as 20 percent disabling; a wound 
of the right thigh involving muscle group XV, evaluated as 10 
percent disabling; disfiguring scars of the face, evaluated 
as 10 percent disabling; scars of both ankles, evaluated as 
zero percent disabling; a chest wound evaluated under muscle 
group XXI, evaluated as zero percent disabling; wounds of the 
feet evaluated under muscle group X, evaluated as zero 
percent disabling; and a wound of the left hip and thigh, 
evaluated as zero percent disabling.  The Board notes that 
service connection for polyneuropathy of the lower 
extremities had been granted as secondary to degenerative 
joint disease of the lumbar spine.  The veteran had a 
combined evaluated of 70 percent.  

A review of the veteran's service medical records is negative 
for evidence of heart disease, renal disease, thyroid 
disease, or any vascular disease.  The December 1945 
discharge examination stated that the cardiovascular system 
and the heart were normal, as well as all other bodily 
systems pertinent to this case.  

Post-service medical records note that the veteran was 
afforded a VA examination in December 1946.  The veteran was 
found to have slight tachycardia.  No cardiovascular disease 
was diagnosed, and no other abnormal findings pertinent to 
this case were noted.


Other post-service medical records reflect that the veteran 
began to receive treatment for a variety of disabilities 
starting in the early 1990s.  He was noted to have 
hypertension during this period.  Private hospital records 
indicate that the veteran suffered an acute myocardial 
infarction in August 1995.  During the subsequent 
hospitalization, he underwent coronary angioplasty and the 
installation of a pacemaker.  These hospital records are 
completely negative for mention of the veteran's service-
connected disabilities.  

The remainder of the medical records includes both VA and 
private records dated from 1996 to 2000.  These show that the 
veteran received treatment for coronary artery disease and 
arteriosclerosis.  He was diagnosed with congestive heart 
failure in 1999.  None of the records concerning the 
veteran's coronary artery disease or congestive heart failure 
contain a reference to treatment for his service-connected 
disabilities, or an opinion relating his heart disabilities 
to his service-connected disabilities.  

Private hospital records show that the veteran was admitted 
on four occasions between November 1999 and January 2000 for 
treatment of various disabilities, including gastritis, 
duodenitis, gastrointestinal bleeding, asotemia, anemia, 
chronic renal failure, arteriosclerotic heart disease and 
congestive heart failure, aortic disease, hypothyroidism, 
pulmonary edema, and diabetes mellitus.  His prognosis was 
very poor.  These records do not show treatment for the 
veteran's service-connected disabilities, and do not contain 
an opinion relating any disability to his service-connected 
disabilities.  

A medical opinion was obtained from a VA doctor in January 
2003.  The doctor reviewed the veteran's claims folder prior 
to rendering his opinion.  The doctor opined that the 
veteran's atherosclerotic heart disease and ischemic 
cardiomyopathy occurred on a multifactorial basis.  The 
factors included family medical history, prior tobacco use, 
diabetes mellitus, and the male gender.  It was further 
complicated by hypothyroidism and recurrent upper 
gastrointestinal bleeding from gastritis.  The doctor opined 
that there was no evidence to suggest that the veteran's 
service-connected wounds in any way contributed to his 
coronary artery disease.  There was also no evidence to 
suggest that his injuries affected his heart, the blood 
vessels to the heart, his kidneys, the blood vessel to the 
kidneys, or any other critical organs.  

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not established.  At the 
time of the veteran's death, he was service-connected for 
multiple disabilities resulting from injuries to his lower 
extremity, back, and face during active service.  However, 
the evidence shows that the veteran died of congestive heart 
failure due to coronary artery disease.  There is no medical 
evidence of record suggesting direct service connection is 
warranted on the theory that any of the conditions that 
caused or contributed to cause the veteran's death developed 
during his military service.  The service medical records are 
negative for evidence of a cardiovascular disability, and the 
veteran's examination was normal at discharge.  The service 
medical records are also negative for renal disease, thyroid 
disease, or any vascular disease.  In this regard, the Board 
notes that the appellant has not contended that the veteran 
developed his cardiovascular disability prior to discharge, 
and has not submitted any lay or other evidence to show the 
existence of a cardiovascular disability during service.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not 
apply in this case.  

As for the contention that the veteran's service-connected 
conditions somehow caused or contributed to his death, there 
is no medical evidence suggesting that such a theory is 
possible.  It must be noted that none of the veteran's 
service-connected disorders is listed anywhere on the 
veteran's death certificate as a cause or contributory cause 
of death.  

The post service medical records show that a December 1946 VA 
examination noted tachycardia, but the remainder of the 
examination was apparently normal, and there was no diagnosis 
of a chronic cardiovascular disability.  The veteran was 
initially diagnosed as having a chronic cardiovascular 
disability approximately 40 years after discharge from active 
service.  The other medical conditions that contributed to 
his death were also diagnosed approximately 40 years after 
discharge from active service.  No medical evidence has been 
presented to show a relationship between the veteran's 
service-connected disabilities and the cardiovascular 
disabilities which caused his death, and no medical evidence 
has been presented to show a relationship between active 
service and the cardiovascular disabilities that led to the 
death of the veteran.  The same is true for the other medical 
conditions that contributed to the veteran's death. 

The contentions and belief of the appellant that there is 
such a relationship have been considered.  However, the 
appellant is not a physician, and she is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App.. 492, 495 (1992).  In 
contrast, the March 2003 VA doctor opined that there was no 
evidence of a relationship between the veteran's service-
connected disabilities and the disabilities which caused his 
death.  There is no competing medical evidence.

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that the cardiovascular disease that caused the veteran's 
death or any of the conditions that contributed to his death 
were incurred in service, or that any of the veteran's 
service-connected disorders caused or aggravated any of the 
medical conditions that caused his death, nor that any 
service-connected disorder caused or contributed 
substantially or materially to cause the veteran's death.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.  

III. Chapter 35

The appellant contends that she is basically eligible to 
receive Chapter 35 educational benefits.  

In general, basic eligibility for Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code for the child, spouse, or surviving spouse of a 
veteran exists if the veteran: (1) Was discharged from 
service under conditions other than dishonorable, or died in 
service; and (2) Has a permanent total service-connected 
disability; or (3) A permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) Died as a result of a service-connected 
disability; or (if a serviceperson) (5) Is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500 and 3501 
(West 2002); 38 C.F.R. § 3.807(a) (2002).

The Board finds that entitlement to basic eligibility for 
educational assistance under Title 38, United States Code, 
Chapter 35, is not warranted.  The record indicates that the 
veteran was discharged with honorable service in December 
1945.  He died many years later in January 2000.  As 
discussed above, the veteran did not die as a result of a 
service-connected disability.  Furthermore, a permanent and 
total evaluation for a service-connected disability or 
disabilities was not in effect at the time of the veteran's 
death.  Therefore, entitlement to basic eligibility for 
educational assistance is not established.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to basic eligibility for dependent's educational 
assistance under Title 38, United States Code, Chapter 35, is 
denied. 



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

